



Exhibit 10.26
                                                                                                                                              
 
 
lululemonlogo.jpg [lululemonlogo.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
February 25, 2019
 
 
 
STRICTLY PRIVATE AND CONFIDENTIAL
 
 
 
Patrick Guido
 
 




lululemon
____






Store Support Centre
1818 Cornwall Ave.
Vancouver BC
Canada
V6J 1C7
________


P. 1 604 732 6124
F. 1 604 874 6124
lululemon.com


Re: Amending Agreement
Dear PJ:
 
 
As you know, you and lululemon are parties to an executive employment agreement
dated April 9, 2018 (the "Employment Agreement"). We now write to confirm the
following amendments to the Employment Agreement:
 
 
 
1.
Section 1.01 of the Employment Agreement is amended by adding the following new
definition: ""Amendment Date" means March 4, 2019."
 
 
2.
Section 2.01(2) of the Employment Agreement is deleted and replaced with the
following sentence: "The Executive will report to the Chief Executive Officer
starting on the Amendment Date."
 
 
3.
Section 4 is amended by adding the following section:
 
 
 
 
 
 
 
 
 
4.10    Stock Ownership Guidelines
 
 
 
 
 
The Executive acknowledges that he has received a copy of the Company’s Stock
Ownership Guidelines and acknowledges and agrees to the Guidelines, as currently
stated and as they may be amended from time to time.
 
 
Except as expressly amended by this Amending Agreement, we confirm that all
other terms and conditions of your employment will remain as set out in the
Employment Agreement, including without limitation the termination provisions
contained therein.
 
 
Yours truly,
 
 
 
 
 
 
 
 
 
 
 
lululemon athletica inc.
 
 
 
 
 
By:
/s/  CALVIN MCDONALD
 
 
 
 
 
Calvin McDonald, Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
AGREED AND ACCEPTED:
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/  PATRICK J. GUIDO
 
March 10, 2019
 
 
 
Patrick J. Guido
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








